The appeal is from a decree in Chancery which declared invalid, and set aside, a deed bearing date March 3d 1938, purporting to have been given by Elsie E. Newmeyer and John J. Newmeyer, her husband, to Cecelia F. Newmeyer, recorded April 3d 1941, in the county clerk's office of Monmouth County in Book 1851 of Deeds, page 149. The respondent, who was the complainant, is the person so named as Elsie E. Newmeyer. None of the defendants testified.
We have reviewed the proofs and the applicable law. We conclude that there was no delivery or intent to deliver. Failing those elements no title passed. Crawford v. Bertholf, 1 N.J. Eq. 458; Woodward v. Woodward, 8 N.J. Eq. 779; *Page 264 Cannon v. Cannon, 26 N.J. Eq. 316; Ruckman v. Ruckman,33 N.J. Eq. 354; Hildebrand v. Willig, 64 N.J. Eq. 249; Rowley v.Bowyer, 75 N.J. Eq. 80; Abbe v. Donohue, 90 N.J. Eq. 597;Blachowski v. Blachowski, 135 N.J. Eq. 425; Folly v. Vantuyl,9 N.J. Law 153. The decree correctly determined the issues, including the allowances.
The decree under appeal will be affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, BODINE, DONGES, HEHER, PERSKIE, COLIE, WACHENFELD, EASTWOOD, WELLS, RAFFERTY, DILL, FREUND, McGEEHAN, McLEAN, JJ. 15.
For reversal — None.